Title: To John Adams from Balthasar Elias Abbema, 11 April 1782
From: Abbema, Balthasar Elias
To: Adams, John



Amstdm. 11.Avril 1782
Monsieur

 Je Serois bien flatté, Si j’etois le premier a Vous informer, que les Etats de la Prove. d’Utrecht ont pris hier unanimement la Resolution de concourir avec les Autres Provinces à Votre admission, comme Ministre Plenipot. du Congres des Prov. Unies de l’Amer­ique; Je viens d’en recevoir la nouvelle de Mon frere, Membre du Tiers Etat de la dite Province: Je profite toujours de cette occasion de Vous assurer, Monsieur, de l’estime particuliere et de la consideration distinguée, avec lesquels J’ai l’honneur d’etre, Monsieur, Votre tres humble et tres Obeissant Serviteur

B E Abbema

